IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,170



                EX PARTE RAYMOND DAVID NEWSOME, Applicant



               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                            CAUSE NO. 0994675R
               IN THE CRIMINAL DISTRICT COURT NUMBER ONE
                          FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to twenty years’ imprisonment. The Second Court of Appeals affirmed his

conviction. Newsome v. State, No. 02-05-390-CR, 2007 Tex. App. LEXIS 2546 (Tex. App.–Fort

Worth Mar. 29, 2007, no pet.).

       During the pendency of his direct appeal, Applicant retained appellate counsel for oral
                                                                                                        2

argument at the court of appeals and to file a petition for discretionary review, if necessary.

Applicant contends, inter alia, that appellate counsel rendered ineffective assistance because he

failed to file a timely petition for discretionary review and did not timely notify Applicant that his

conviction had been affirmed.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed file a petition for

discretionary review and did not timely notify Applicant that his conviction had been affirmed. The

trial court concluded that appellate counsel’s inaction denied Applicant his opportunity to prepare

and file a petition for discretionary review. The trial court recommends that relief be granted. Ex

parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that Applicant is entitled

to the opportunity to file an out-of-time petition for discretionary review of the judgment of the

Second Court of Appeals in Cause No. 02-05-390-CR that affirmed his conviction in Case No.

0994675R in the Criminal District Court Number One of Tarrant County. Applicant shall file his

petition for discretionary review with the Second Court of Appeals within 30 days of the date on

which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. Ex parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: June 17, 2009
Do not publish